IMPORTANT NOTICE - INDEPENDENT AGENT AND BROKER COMPENSATION NOCOVERAGEIS PROVIDEDBYTHIS NOTICE. THIS NOTICEDOES NOTAMENDANYPROVISIONOF YOUR POLICY. YOUSHOULD REVIEWYOURENTIREPOLICY CAREFULLY FOR COMPLETE INFORMATION ON THECOVERAGESPROVIDED ANDTODETERMINE YOUR RIGHTS ANDDUTIES UNDER YOUR POLICY. PLEASE CONTACT YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE OR ITS CONTENTS.IF THERE IS ANY CONFLICT BETWEEN YOUR POLICY AND THIS NOTICE, THE PROVISIONS OF YOUR POLICY PREVAIL. Forinformationabout howTravelers compensates independent agents andbrokers, please visitwww.travelers.com, callourtoll-free telephone number, 1-866-904-8348, oryoumay request awritten copy fromMarketing atOne Tower Square, 2GSA, Hartford, CT06183. ND044 Rev. 1-08
